NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 17, 2015 
                               Decided February 17, 2015 
                                             
                                         Before 
 
                            WILLIAM J. BAUER, Circuit Judge 
                     
                            JOHN DANIEL TINDER, Circuit Judge 
                     
                            DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐1863 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Southern District of Illinois.
                                                 
      v.                                        No. 08‐CR‐30209‐MJR 
                                                 
ORLANDO ESCOBEDO,                               Michael J. Reagan, 
      Defendant‐Appellant.                      Chief Judge. 
 
                                       O R D E R 
 
       After serving time for possessing a firearm as a felon, 18 U.S.C. § 922(g)(1), 
Orlando Escobedo violated the terms of his supervised release. At his revocation hearing 
he admitted to seven separate violations (including drug possession, failing to maintain 
employment, and changing residences without first notifying his probation officer), and 
the district court later found an eighth—that he violated state law by restraining a 
woman against her will. The district court revoked Escobedo’s supervised release and 
reimprisoned him for 24 months. Escobedo appeals, but his lawyer asserts that the 
appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738, 744 
(1967). We invited Escobedo to comment on counsel’s motion, see CIR. R. 51(b), but he did 
not respond. Counsel has submitted a brief that explains the nature of the case and 
addresses the issues that an appeal of this kind might be expected to involve. Because 
No. 14‐1863                                                                             Page 2 
 
the analysis in the brief appears to be thorough, we limit our review to the subjects that 
counsel has discussed. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United 
States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
         
        Counsel first informs us that Escobedo wishes to withdraw his admissions and so 
properly addresses whether he made those admissions knowingly and voluntarily. 
See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010). We agree with counsel that 
challenging the voluntariness of the admissions would be frivolous. The district court, 
during a lengthy colloquy with Escobedo, informed him of the consequences of forgoing 
a hearing and the maximum possible penalty it could impose, and also ensured that no 
one had improperly induced the admissions. See FED. R. CRIM. P. 32.1(b)(2); United States 
v. LeBlanc, 175 F.3d 511, 517 (7th Cir. 1999). Further counsel now confirms that neither he 
nor Escobedo seeks to challenge the district court’s prior finding that Escobedo was 
competent to proceed in this case.   
         
        Counsel next proposes a challenge to the revocation of Escobedo’s supervised 
release, but properly concludes that this challenge would be frivolous. Because Escobedo 
admitted at the revocation hearing that the government could prove he unlawfully 
possessed a controlled substance, revocation was mandatory. See 18 U.S.C. § 3583(g)(1); 
United States v. Jones, 774 F.3d 399, 403 (7th Cir. 2014). 
         
        Counsel also considers whether Escobedo could challenge the district court’s 
determination that, while on supervised release, he violated the Illinois law against 
unlawful restraint, see 720 ILCS 5/10‐3. We agree with counsel that it would be frivolous 
to challenge this determination. The court found that the testimony of the government’s 
witnesses—two police officers and a probation officer—was credible, and we will 
generally not disturb credibility findings on review. United States v. Longstreet, 669 F.3d 
834, 837 (7th Cir. 2012); United States v. Clark, 538 F.3d 803, 813 (7th Cir. 2008). Even 
though Escobedo’s counsel implied that he may have pinned the woman down in 
self‐defense, the court could reasonably credit the officers’ testimony that he was 
unlawfully restraining her against her will, especially in light of a recorded jailhouse 
telephone conversation in which the victim told Escobedo that he had held her down 
and choked her.   
         
        Counsel also considers whether Escobedo could challenge the district judge’s 
impartiality based on his questioning at the hearing of one of the officer witnesses. We 
agree with counsel that this challenge would be frivolous. The questions by the judge in 
this case were designed to clarify an issue—the officer’s interpretation of the victim’s 
No. 14‐1863                                                                             Page 3 
 
recorded statement to Escobedo. And even if the court’s question had suggested bias, 
questioning by a judge in a non‐jury proceeding will rarely be prejudicial. See United 
States v. Webb, 83 F.3d 913, 917 (7th Cir. 1996); United States v. Kidding, 560 F.2d 1303, 1314 
(7th Cir. 1977). In any event, any procedural or substantive error on this matter would 
have been harmless because the judge stated he would have imposed the same 24‐month 
term of reimprisonment regardless of whether he found Escobedo committed the 
unlawful‐restraint offense. 
         
        Counsel next considers whether Escobedo could challenge the length of his 
reimprisonment but properly concludes that this challenge would be frivolous. The 
district court properly calculated a guidelines range of 30 to 37 months but imposed the 
maximum 24‐month term as set by statute, see 18 U.S.C. §3583(e)(3). The court 
considered the relevant 18 U.S.C. § 3553(a) factors and emphasized Escobedo’s history 
and characteristics (including his “long history of criminality,” and a psychological 
report stating that Escobedo had exaggerated or manufactured symptoms of a mental 
defect in order to avoid revocation of his supervised release) and the need for the 
sentence to protect the public (explaining that Escobedo was not a positive figure in the 
community). This below‐guidelines term is entitled to deference, see Rita v. United States, 
551 U.S. 338, 347 (2007); United States v. Womack, 732 F.3d 745, 747 (7th Cir. 2013), and we 
see no reason to disregard the presumption of reasonableness here.   
         
        Counsel finally considers whether Escobedo may raise the issue of ineffective 
assistance of counsel but properly concludes that a challenge on this basis is best left for 
collateral review through which a record can be developed, see Massaro v. United States, 
538 U.S. 500, 504–05 (2003); United States v. Harris, 394 F.3d 543, 557–58 (7th Cir. 2005), 
especially since he also represented Escobedo at his revocation hearing, see United States 
v. Rezin, 322 F.3d 443, 445 (7th Cir. 2003).   
 
        Thus, we GRANT counsel’s motion to withdraw and DISMISS the appeal.